ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Receipt of the claim amendments and arguments/remarks filed 24 January 2022 is acknowledged.  Claims 1, 8, 9, 12-14 and 19-20 were cancelled.  Claims 1-20 are pending.

Status of Objections and/or Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Terminal Disclaimer
The terminal disclaimer filed on 16 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,974,737 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1-16 and 19-20 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 06 January 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06 January 2021 is withdrawn.  Claims 17-18, directed to a method of preserving an adenovirus is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art teaches or suggests a composition that consists only a recombinant adenovirus, a citrate buffer, hydroxypropyl-beta-cyclodextrin, a salt and a non-ionic detergent, wherein the composition has a pH of between 5.5 and 6.5 (e.g. claim 1); a composition that consists only a recombinant adenovirus, a citrate buffer, hydroxypropyl-beta-cyclodextrin, a salt, a non-ionic detergent, a 2 or 4 carbon alcohol, wherein the composition has a pH of between 5.5 and 6.5 (e.g. claim 9); or a composition that consists only a recombinant adenovirus, a citrate buffer at a concentration of between 5 and 30 mM, hydroxypropyl-beta-cyclodextrin at a concentration of between 1% (w/w) and 10% (w/w), NaCl at a concentration of between 20 mM and 200 mM,  polysorbate-80 at a concentration of between 0.01% (w/w) and 0.05% (w/w), and ethanol at a concentration of between 0.2% (w/w) and 0.6% (w/w), wherein the composition has a pH of between 5.7 and 6.3 (e.g. claim 18).  Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634